Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is a response to amendment filed 02/23/2021.  Claims 1-17 are pending in which claims 1-3 and 9-12 are amended.  The amended claims necessitate a new ground of rejection as discussed below. This is made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

or	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claims 1 and 9 have been amended to recite “the first coupling portion is positioned at the first plane and is square-wave shaped, the second coupling portion is positioned at the second plane and is meandering shaped” which does not appear to be in the “the second coupling portion is positioned at the second plane and is meandering shaped”). Thus, the recitation must be treated as “new matter”.  However, if the applicant does not believe that this subject matter is “new matter”, an appropriate explanation is required including pointing out where support for this subject matter can be found in the origin specification and/or Drawings. It is noted that only paragraph [0031] in the specification mentions about “meandering shaped”, but the shape is for “the first coupling portion 132”, NOT for “the second coupling portion 133” ([0031]  The first coupling section 132 may be a planar and meandering sheet coplanar with the ground section 131. In this embodiment, the first coupling section 132 is substantially a square-wave shape….”)
Similarly, the drawings, Fig. 2 of the instant application, shows “the first coupling portion 132 is square-wave shape or meandering shape”, and the second coupling portion 133 looks like a C-shaped NOT “meandering shaped” as claimed. In other words, there is definitely no support in the originally instant disclosure for the claimed subject matter “the second coupling portion is meandering shaped” as recited in amended claim 1.  
Claims 2-8 and 10-17 are rejected because they depend on the rejected based claims 1 and 9 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2014/0375507 of record) in view of Vanjani et al (US 2013/0307721).
	Respecting independent claim 1, Lin discloses, at least in Fig. 1 & 5-6 & paragraph hereafter pars. 0021-0026, antenna structure comprising a radiating portion (13), electrically connected to a feed point (14) for feeing current; and a coupling portion (15), electrically connected to a ground point (16) to be grounded;  5wherein the coupling portion is spaced apart from the radiating portion, the radiating portion (13) excites a first resonant mode for generating radiation signals in a first frequency band (a first high band frequency), the current flowing through the radiating portion (13) is coupled to the coupling portion (15), whereby the coupling portion (15) excites a second resonant mode and a third resonant mode for generating radiation signals in a second frequency band (a second high band frequency) and a 10third frequency band (a third high band frequency); wherein frequencies of the first frequency band are higher than frequencies of the second frequency band (2100MHz > 1800MHz), and frequencies of the third frequency band are higher than frequencies of the first frequency band (2600MHz > 2100MHz). Lin further discloses the radiating portion (13) positioned at a first plane and a second plane, the second plane is perpendicular to the first plane; and wherein the coupling portion (15) comprises a first coupling portion (151) and a second coupling portion (152, 153, 154), the first coupling portion (151) is positioned at the first plane and the second coupling portion is positioned at the second plane. Lin does not suggest the first coupling portion being square-wave shaped. Vanjani discloses, in Fig. 3, a square-wave coupling portion (26, 40). It would have been obvious to have Lin’s coupling portion in square-wave shape to improve electro-magnetic coupling performance as evident in Vanjani, par. 0032. Regarding limitation “the second coupling portion is meandering shaped”, the limitation st paragraph as discussed in paragraph 2 above. 
	Respecting independent claim 9, Lin as modified by Vanjani discloses a wireless communication device (smartphone 100 in Fig. 1 & par. 0096) having a substrate (60 in Fig. 1), comprising a feed point (14) and a ground point (16); and the antenna structure (10) as discussed in claim 1 above. 
	Claims 8 and 17 recites “the radiating portion and the coupling portion are configured to receive or send wireless signals at multiple frequency bands simultaneously through a carrier aggregation (CA) technology of Long Term Evolution Advanced (LTE-A)” which is a functional/non-structural limitation. Therefore, it cannot be relied upon to define over the prior art that meets the claim structural limitation. Lin discloses every feature of the claimed radiating portion and the coupling portion; Therefore, the antenna portions of Lin would be configured to perform the function of " receive or send wireless signals at multiple frequency bands simultaneously through a carrier aggregation (CA) technology of Long Term Evolution Advanced (LTE-A)” as claimed. In other words, while features of an apparatus may be recited either structurally or functionally, claims an apparatus must be distinguished from the prior art in terms of structure rather than function." Therefore, the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Thus if prior art meets the claimed structure, it is inherently that the structure would perform the functions as claimed. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as modified by Vanjani, and further in view of Yong et al (US 2017/0141470 of record).
Lin as modified by Vanjani discloses substantially claimed features as discussed in claim 9. Lin further disclosed the wireless communication device including a USB module (70 in Fig. 1) and the wireless communication device (a smartphone 100) inherently includes a microphone, a battery, a speaker and a vibrator. However, Lin does not suggest to arrange the components as claimed. Yong discloses, at least in Figs. 11&13 & pars. 0094-0096, a wireless communication device (100) comprising a speaker (146), a Universal Serial Bus module (USB147), a microphone (148), a battery (135), and a vibrator (145); wherein the speaker, the USB module, and the microphone (146, 147, 148) are positioned at one end of the 10substrate (134) and are spaced apart from each other; wherein the battery (135) and the vibrator (145) are positioned at two sides of the substrate and spaced apart from each other; and wherein the speaker, the USB module, the microphone, the battery, and the vibrator cooperatively form a receiving area on the substrate for receiving the antenna structure (103). Since it has been held that rearranging parts of an invention involved only routine skill in the art, it would have been obvious to one skilled in the art to arrange the electronic components in the manner as taught by Yong in order to accommodate the components within available spacers of the communication device/smartphone for minimizing device’s size. 
					Allowable Subject Matter
Claims 2-7 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	The prior arts, Lin, Vanjani and Yong, discloses the communication device having the antenna apparatus including the radiating portion, the coupling portion 5wherein the antenna portion and coupling excites resonant modes for generating radiation signals in the frequency 
						Note
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted above. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to applicant in preparing a response to this action.
Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
					Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-5pm ET Mon. & Wed. & Thurs. &Fri. on 1st workweek, and Monday & Thursday & Friday on 2nd workweek.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
	
May 20, 2021

/TRINH V DINH/for Trinh V Dinh, Patent Examiner of Art Unit 2845